Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-17 and 19-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of records Yeh  et al. (US 2005/0135422), Taniguchi (US 2007/0264965) and Kitazoe et al. (US 2010/0173610) does not disclose or render obvious the claim limitations including “ each of the first communications encoded to include a first unique identifier associated with the a-first wireless access point; providing notification to the communication device, the notification indicating an identity change from the first unique identifier to a second unique identifier, the second unique identifier indicating an identity of a second wireless access point in the network environment; and in accordance with the notification, transmitting second communications from the first wireless access point to the communication device, each of the second communications encoded to include the
second unique identifier instead of the first unique identifier.”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner

examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462